2020 WI 32

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2018AP2416-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jesse Jon Johansen, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jesse Jon Johansen,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST JOHANSEN

OPINION FILED:          April 9, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2020 WI 32
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.     2018AP2416-D


STATE OF WISCONSIN                             :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jesse Jon Johansen, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
              Complainant,                                         APR 9, 2020
        v.                                                            Sheila T. Reiff
                                                                  Clerk of Supreme Court
Jesse Jon Johansen,

              Respondent.




      ATTORNEY     disciplinary     proceeding.           Attorney's         license

suspended.


      ¶1     PER CURIAM.     We review the report of Referee Robert E.

Kinney recommending that the court suspend Attorney Jesse J.

Johansen's license to practice law in Wisconsin for six months.

The     referee   also     recommends   that       Attorney       Johansen        make

restitution and that he be ordered to pay the full costs of this

disciplinary proceeding, which are $5,253.95 as of December 23,

2019.      The referee issued his report after Attorney Johansen and

the Office of Lawyer Regulation (OLR) entered into a stipulation
whereby Attorney Johansen admitted to 18 counts of misconduct
                                                                 No.   2018AP2416-D



arising out of four client matters.               Neither party has appealed

from the referee's report and recommendation, and we review the

matter under Supreme Court Rule (SCR) 22.17(2).

     ¶2    After   careful     review       of   the   matter,   we    agree   that

Attorney Johansen's professional misconduct warrants a six-month

suspension.     We also agree that Attorney Johansen should bear the

full costs of this proceeding and that he should pay restitution.

     ¶3    Attorney   Johansen     was       admitted    to   practice    law    in

Wisconsin in 2008.        His address listed with the State Bar of

Wisconsin is in Superior, Wisconsin.             He has no prior disciplinary

history.

     ¶4    On   October   9,   2018,     Attorney       Johansen's     license   to

practice law in Wisconsin was suspended pursuant to SCR 22.03(4)

for his willful failure to cooperate with the OLR's grievance

investigation.     On October 31, 2018, the State Bar of Wisconsin

suspended Attorney Johansen's law license for failure to pay State

Bar dues and failure to certify trust account information.                       On

June 5, 2019, Attorney Johansen's law license was suspended for
failure to comply with continuing legal education requirements.

His law license remains suspended.

     ¶5    On December 20, 2018, the OLR filed a complaint against

Attorney Johansen alleging nine counts of misconduct.                    Attorney

Johansen did not file an answer to the complaint.                The referee was

appointed on April 1, 2019.

     ¶6    On June 27, 2019, the OLR filed an amended complaint

adding an additional nine counts of misconduct.               Attorney Johansen
did not file an answer to the amended complaint.                 At a scheduling
                                        2
                                                              No.     2018AP2416-D



conference in August 2019, Attorney Johansen indicated he would

not   be    contesting   the    allegations     contained    in     the   amended

complaint but that he would be contesting the OLR's request for a

six-month     license    suspension,       as   well   as   the     request    for

restitution on behalf of some of his former clients.

      ¶7     At a hearing on October 17, 2019, the parties presented

a stipulation whereby Attorney Johansen pled no contest to all 18

counts of misconduct alleged in the amended complaint.

      ¶8     The referee issued his report and recommendation on

December 11, 2019.       Based on the stipulated facts in the amended

complaint, the referee found that there was a factual basis to

find that the OLR satisfied its burden of proof with respect to

all of the counts of misconduct alleged in the amended complaint.

      ¶9     The first nine counts of misconduct alleged in the

amended complaint arose out of trust account violations that

occurred during the course of Attorney Johansen's representation

of E.K.      An overdraft notice from National Bank of Commerce in

Superior, Wisconsin, concerning Attorney Johansen's trust account
prompted an OLR investigation.            The investigation showed that in

August     2014,   Attorney    Johansen    began   representing      E.K.     in   a

personal injury case.          Attorney Johansen failed to reduce the

contingent fee agreement to writing.

      ¶10    On October 4, 2016, there was a zero balance in Attorney

Johansen's trust account.         Attorney Johansen settled E.K.'s case

for $7,500 but failed to provide E.K. with written notice that the

funds had been received.        Attorney Johansen gave E.K. $1,000.                On
October 5, 2016, Attorney Johansen deposited $6,500 into his trust
                                       3
                                                                  No.     2018AP2416-D



account from the settlement proceeds.             The only funds in the trust

account at that time were attributable to E.K.

     ¶11   E.K. had instructed Attorney Johansen to remit the net

proceeds   of   the   settlement     to       Attorney    Richard   Gondik     after

Attorney Johansen's fees and costs were paid in order to pay

attorney fees owed to Attorney Gondik in an unrelated matter.

Attorney Johansen's one-third contingent fee was $2,500, and he

claimed an additional $1,250 in costs.                    Attorney Johansen was

therefore potentially owed a total of $3,750, leaving net proceeds

of $2,750 to be paid to Attorney Gondik.

     ¶12   Between    October   6     and       October    11,    2016,     Attorney

Johansen made four separate cash withdrawals totaling $3,750 from

his trust account.      Attorney Johansen asserted this payment was

for his fees and expenses.         He maintained no records showing the

specifics of the withdrawals and failed to maintain any required

trust account records.

     ¶13   Attorney Johansen did not promptly distribute $2,750, or

any other amount, to Attorney Gondik from the settlement proceeds
held in trust.    On October 17, 2016, Attorney Johansen improperly

deposited $2,350 of earned fees into his trust account via a check

from the State of Wisconsin.

     ¶14   Between    October   17    and       October     24,   2016,     Attorney

Johansen made five separate cash withdrawals from his trust account

totaling $2,100, leaving a balance of $3,000 in the account.

Attorney Johansen maintained no records showing the specifics of

those withdrawals.


                                          4
                                                            No.     2018AP2416-D



      ¶15     On October 27, 2016, Attorney Johansen improperly made

a $1,650 cash deposit into the trust account, and then proceeded

to make four separate cash withdrawals totaling $3,250.                  As of

that date, the balance in the trust account was $1,400; the $2,750

owed to Attorney Gondik had not been paid; and Attorney Johansen

had drawn down the trust account balance to less than the amount

that should have been held from the E.K. settlement.

      ¶16     On   November   16,   2016,    Attorney   Johansen    improperly

deposited additional earned fees via a check from the state public

defender into his trust account.            After receiving cash back, that

left a trust account balance of $2,550.

      ¶17     In February 2017, Attorney Johansen gave Attorney Gondik

a cashier's check for $2,500.        The distribution to Attorney Gondik

should have been made with a trust account check.

      ¶18     Attorney Johansen did not provide E.K. with a written

accounting of the final distribution of the settlement proceeds

from his trust account.

      ¶19     On May 31, 2018, the OLR sent Attorney Johansen a letter,
via   first    class   and    certified     mail,   requesting    supplemental

written information regarding his trust account.            The first class

letter was not returned as undeliverable.               The receipt for the

certified letter was returned to the OLR on June 12, 2018, with an

illegible signature and was undated.            Attorney Johansen failed to

respond to the OLR's letter.

      ¶20     The OLR filed a motion with this court requesting that

Attorney Johansen show cause why his law license should not be
temporarily suspended for his failure to cooperate in the OLR's
                                       5
                                                   No.    2018AP2416-D



investigation.    Attorney Johansen did not respond.   On October 9,

2018, this court suspended Attorney Johansen's license to practice

law in Wisconsin.

     ¶21    The amended complaint alleged the following counts of

misconduct with respect to Attorney Johansen's representation of

E.K. and the trust account violations:

     Count 1:    By failing to reduce the contingent fee
     agreement with E.K. to writing, Attorney Johansen
     violated SCR 20:1.5(c).1

     Count 2: By failing to notify E.K. in writing upon his
     receipt of settlement proceeds from the personal injury
     matter and by failing to promptly disburse funds held in
     trust to Attorney Gondik pursuant to E.K.'s direction,
     in each instance, Attorney Johansen violated SCR
     20:1.15(e)(1).2


     1   SCR 20:1.5(c) provides:

          A fee may be contingent on the outcome of the matter
     for which the service is rendered, except in a matter in
     which a contingent fee is prohibited by par. (d) or other
     law. A contingent fee agreement shall be in a writing
     signed by the client, and shall state the method by which
     the fee is to be determined, including the percentage or
     percentages that shall accrue to the lawyer in the event
     of settlement, trial or appeal; litigation and other
     expenses to be deducted from the recovery; and whether
     such expenses are to be deducted before or after the
     contingent fee is calculated. The agreement must clearly
     notify the client of any expenses for which the client
     will be liable whether or not the client is the
     prevailing party. Upon conclusion of a contingent fee
     matter, the lawyer shall provide the client with a
     written statement stating the outcome of the matter and
     if there is a recovery, showing the remittance to the
     client and the method of its determination.
     2   SCR 20:1.15(e)(1) provides:


                                   6
                                                  No.   2018AP2416-D


     Count 3: By failing to provide E.K. a written accounting
     of funds held in his trust account upon final
     distribution,       Attorney     Johansen       violated
     SCR 20:1.15(e)(2).3

     Count 4: By failing to hold in his trust account E.K.'s
     settlement funds which E.K. had directed to be paid to
     attorney   Gondik,  Attorney  Johansen   violated   SCR
     20:1.15(b)(1). 4


     Count 5: By drawing down his trust account balance below
     the amount he should have been holding from the E.K.
     settlement, Attorney Johansen violated SCR 20:8.4(c).5




          Upon receiving funds or other property in which a
     client has an interest, or in which the lawyer has
     received notice that a 3rd party has an interest
     identified by a lien, court order, judgment, or
     contract, the lawyer shall promptly notify the client or
     3rd party in writing. Except as stated in this rule or
     otherwise permitted by law or by agreement with the
     client, the lawyer shall promptly deliver to the client
     or 3rd party any funds or other property that the client
     or 3rd party is entitled to receive.
     3 SCR 20:1.15(e)(2) provides:    "Upon final distribution of
any trust property or upon request by the client or a 3rd party
having an ownership interest in the property, the lawyer shall
promptly render a full written accounting regarding the property."
     4   SCR 20:1.15(b)(1) provides:

          A lawyer shall hold in trust, separate from the
     lawyer's own property, that property of clients and 3rd
     parties that is in the lawyer's possession in connection
     with a representation.    All funds of clients and 3rd
     parties paid to a lawyer or law firm in connection with
     a representation shall be deposited in one or more
     identifiable trust accounts.
     5 SCR 20:8.4(c) provides: "It is professional misconduct for
a lawyer to engage in conduct involving dishonesty, fraud, deceit
or misrepresentation."


                                  7
                                                  No.   2018AP2416-D


     Count 6:    By depositing earned fees into his trust
     account, Attorney Johansen violated SCR 20:1.15(b)(3).6

     Count 7:   By making cash withdrawals from his trust
     account,        Attorney      Johansen      violated
     SCR 20:1.15(f)(2)(a). 7


     Count 8:   By failing to maintain complete records of
     trust   account  funds,  Attorney  Johansen  violated
     SCR 20:1.15(g)(1). 8




     6   SCR 20:1.15(b)(3) provides:

          No funds belonging to a lawyer or law firm, except
     funds reasonably sufficient to pay monthly account
     service charges, may be deposited or retained in a trust
     account. Each lawyer or law firm that receives trust
     funds shall maintain at least one draft account, other
     than the trust account, for funds received and disbursed
     other than in a trust capacity, which shall be entitled
     "Business   Account,"   "Office   Account,"   "Operating
     Account," or words of similar import.
     7 SCR 20:1.15(f)(2)(a) provides: "No withdrawal of cash shall
be made from a trust account or from a deposit to a trust account.
No check shall be made payable to 'Cash.' No withdrawal shall be
made from a trust account by automated teller or cash dispensing
machine."
     8   SCR 20:1.15(g)(1) provides:

          A lawyer shall maintain and preserve complete
     records of trust account funds, all deposits and
     disbursements, and other trust property and shall
     preserve those records for at least six years after the
     date of termination of the representation. Electronic
     records shall be backed up by an appropriate storage
     device. The office of lawyer regulation shall publish
     guidelines for trust account record keeping.


                                  8
                                                          No.   2018AP2416-D


     Count 9: By willfully failing to respond to the OLR's
     request for additional information, Attorney Johansen
     violated SCR 22.03(6),9 enforceable via SCR 20:8.4(h).10
     ¶22   The   second   matter    detailed   in   the    OLR's   amended

complaint involved Attorney Johansen's representation of J.J.            In

February 2018, J.J. paid Attorney Johansen an advanced fee of

$1,500 to represent her in a divorce matter in Douglas County.

     ¶23   On March 6, 8, and 9, 2018, J.J. sent Attorney Johansen

text messages asking if the divorce action had been filed and

asking for information about service.      Attorney Johansen failed to
respond until March 14, 2018.      J.J. again texted Attorney Johansen

about the case on March 14, 15, and 16, 2018.

     ¶24   On or about March 19, 2018, J.J. fired Attorney Johansen

and requested that he return her advanced fee.            She renewed her

request on April 19, 2018.    Attorney Johansen did not comply.

     ¶25   On July 13, 2018, J.J. filed a small claims action

against Attorney Johansen seeking $1,500 for the advanced fee.

She obtained a default judgment against him on August 2, 2018.

The court ordered Attorney Johansen to file a financial disclosure

statement.   He failed to timely do so.



     9 SCR 22.03(6) provides: "In the course of the investigation,
the respondent's wilful failure to provide relevant information,
to answer questions fully, or to furnish documents and the
respondent's misrepresentation in a disclosure are misconduct,
regardless of the merits of the matters asserted in the grievance."
     10SCR 20:8.4(h) provides: "It is professional misconduct for
a lawyer to fail to cooperate in the investigation of a grievance
filed with the office of lawyer regulation as required by SCR
21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6), or SCR
22.04(1)."

                                    9
                                                         No.   2018AP2416-D



     ¶26    On August 21, 2018, J.J. filed a motion for contempt due

to Attorney Johansen's failure to file the financial disclosure

statement.    A hearing was held on the motion on September 5, 2018.

Attorney Johansen failed to appear, was found in contempt, and an

arrest warrant was issued.     Attorney Johansen thereafter filed the

financial disclosure statement.

     ¶27    J.J. filed a grievance against Attorney Johansen with

the OLR.     On December 14, 2018, the OLR sent a letter to Attorney

Johansen by certified mail requesting a written response to the

grievance.     Attorney Johansen signed the certified mail receipt

but failed to respond to the request for information.

     ¶28    The   OLR   sent   Attorney   Johansen   a   second    letter

requesting a response to J.J.'s grievance on January 9, 2019.

Attorney Johansen did not respond.        After learning that Attorney

Johansen had moved to a new address without notifying the State

Bar of Wisconsin, the OLR sent a letter to the new address.

Attorney Johansen did not respond.

     ¶29    On May 8, 2019, the Wisconsin Lawyers' Fund for Client
Protection approved payment of $1,500 to J.J.

     ¶30    The OLR's amended complaint alleged the following counts

of misconduct with respect to Attorney Johansen's representation

of J.J.:

     Count 10: By failing to refund J.J.'s advanced fee after
     his representation was terminated, Attorney Johansen
     violated SCR 20:1.16(d).11


     11   SCR 20:1.16(d) provides:


                                     10
                                                  No.   2018AP2416-D


     Count 11:    By failing to timely file his financial
     disclosure statement and appear for the contempt hearing
     pursuant to the circuit court's orders, Attorney
     Johansen violated SCR 20:3.4(c).12

     Count 12:   By willfully failing to provide the OLR a
     response to J.J.'s grievance, Attorney Johansen violated
     SCR 22.03(2)13 and SCR 22.03(6), enforceable via SCR
     20:8.4(h).
     ¶31    The next client matter detailed in the OLR's amended

complaint involved Attorney Johansen's representation of N.N.    In

August 2018, E.V. paid Attorney Johansen an advanced fee of $2,000

to represent N.N., her nephew, in a criminal matter in Douglas

          Upon termination of representation, a lawyer shall
     take steps to the extent reasonably practicable to
     protect a client's interests, such as giving reasonable
     notice to the client, allowing time for employment of
     other counsel, surrendering papers and property to which
     the client is entitled and refunding any advance payment
     of fee or expense that has not been earned or incurred.
     The lawyer may retain papers relating to the client to
     the extent permitted by other law.
     12SCR 20:3.4(c) provides:     "A lawyer shall not knowingly
disobey an obligation under the rules of a tribunal, except for an
open refusal based on an assertion that no valid obligation
exists."
     13   SCR 22.03(2) provides:

          Upon commencing an investigation, the director
     shall notify the respondent of the matter being
     investigated unless in the opinion of the director the
     investigation of the matter requires otherwise.      The
     respondent shall fully and fairly disclose all facts and
     circumstances pertaining to the alleged misconduct
     within 20 days after being served by ordinary mail a
     request for a written response. The director may allow
     additional time to respond. Following receipt of the
     response, the director may conduct further investigation
     and may compel the respondent to answer questions,
     furnish documents, and present any information deemed
     relevant to the investigation.

                                   11
                                                          No.   2018AP2416-D



County.      Attorney Johansen neither memorialized the terms, scope,

and fees in a written fee agreement, nor did he communicate the

purpose and effect of the advanced fee in writing to E.V.

       ¶32    Attorney Johansen made one appearance in court in N.N.'s

case on September 24, 2018 for a status conference.         On October 9,

2018, Attorney Johansen's license to practice law in Wisconsin was

suspended for his willful failure to cooperate with the OLR's

grievance      investigation.      Attorney   Johansen   made   no   further

appearances in N.N.'s case.

       ¶33    In October 2018, Attorney Johansen promised to refund

the advanced fee to E.V.        To date, he has not refunded any portion

of it.

       ¶34    In December 2018 and January 2019, the OLR sent Attorney

Johansen letters asking him to respond to the grievance filed by

E.V.     He failed to respond.

       ¶35    The amended complaint alleged the following counts of

misconduct with respect to Attorney Johansen's representation of

N.N. and retainer by E.V.:

       Count 13: By failing to have a written fee agreement
       memorializing   the   terms,   scope,   and   fees   for
       representation, and by failing to communicate in writing
       the purpose and effect of the advanced fee for
       representation in a matter where the total cost of
       representation exceeded $1,000, Attorney Johansen
       violated SCR 20:1.5(b)(1) and SCR 20:1.5(b)(2).14

       14   SCR 20:1.5(b)(1) and (2) provides:

            (1) The scope of the representation and the basis
       or rate of the fee and expenses for which the client
       will be responsible shall be communicated to the client
       in writing, before or within a reasonable time after


                                      12
                                                            No.     2018AP2416-D


     Count 14: By failing to refund any portion of E.V.'s
     advanced fee, Attorney Johansen violated SCR 20:1.16(d).

     Count 15:   By willfully failing to provide the OLR a
     response to E.V.'s grievance, Attorney Johansen violated
     SCR 22.03(2) and SCR 22.03(6), enforceable via SCR
     20:8.4(h).
     ¶36   The   final   matter    detailed    in   the   amended    complaint

involved Attorney Johansen's representation of I.G.                 In August

2018, I.G. paid Attorney Johansen an advanced fee of $750 to

represent him in a criminal matter in Douglas County.                   I.G.'s
girlfriend paid Attorney Johansen an additional $150 for the

representation.

     ¶37   On September 5, 2018, Attorney Johansen appeared in

court with I.G. for a motion hearing.         On October 9, 2018, Attorney

Johansen's license to practice law in Wisconsin was suspended.

Attorney Johansen made no further appearances on behalf of I.G.

     ¶38   Attorney Johansen failed to inform I.G. of his license

suspension, that he could no longer represent him, and that I.G.

should seek new counsel.          Attorney Johansen did not refund any

portion of I.G.'s advanced fee.

     commencing the representation, except when the lawyer
     will charge a regularly represented client on the same
     basis or rate as in the past.       If it is reasonably
     foreseeable that the total cost of representation to the
     client, including attorney's fees, will be $1000 or
     less, the communication may be oral or in writing. Any
     changes in the basis or rate of the fee or expenses shall
     also be communicated in writing to the client.

          (2) If the total cost of representation to the
     client, including attorney's fees, is more than $1000,
     the purpose and effect of any retainer or advance fee
     that is paid to the lawyer shall be communicated in
     writing.

                                     13
                                                        No.   2018AP2416-D



     ¶39    In January and February, 2019, the OLR sent Attorney

Johansen     letters   requesting   a    written   response   to   I.G.'s

grievance.    Attorney Johansen failed to respond.

     ¶40    The amended complaint alleged the following counts of

misconduct with respect to Attorney Johansen's representation of

I.G.:

     Count 16: By failing to notify I.G. that his Wisconsin
     law license had been suspended, that he could no longer
     represent him, and that I.G. should seek new counsel,
     Attorney Johansen violated SCR 22.26(1)(a) and (b),15
     enforceable via SCR 20:8.4(f).16

     Count 17: By failing to refund any portion of I.G.'s
     advanced fee, Attorney Johansen violated SCR 20:1.16(d).

     Count 18:   By willfully failing to provide the OLR a
     response to I.G.'s grievance, Attorney Johansen violated
     SCR 22.03(2) and SCR 22.03(6), enforceable via SCR
     20:8.4(h).
     ¶41    In the stipulation, the parties agreed that the issue of

the appropriate level of discipline to be imposed for Attorney

     15   SCR 22.26(1)(a) and (b) provides:

          (1) On or before the effective date of license
     suspension or revocation, an attorney whose license is
     suspended or revoked shall do all of the following:

          (a) Notify by certified mail all clients being
     represented in pending matters of the suspension or
     revocation and of the attorney's consequent inability to
     act as an attorney following the effective date of the
     suspension or revocation.

          (b) Advise the clients to seek legal advice of
     their choice elsewhere.
     16 SCR 20:8.4(f) provides: "It is professional misconduct for
a lawyer to violate a statute, supreme court rule, supreme court
order or supreme court decision regulating the conduct of lawyers."

                                    14
                                                     No.   2018AP2416-D



Johansen's misconduct would be addressed at a sanction hearing.

The hearing was held on October 17, 2019.     The OLR sought a six-

month license suspension, which would require Attorney Johansen to

demonstrate that he is fit to be consulted by others, to represent

them and to otherwise act in matters of trust and confidence, and

aid the administration of justice.     Attorney Johansen requested a

shorter suspension.

     ¶42   The   referee   concluded   that   a   six-month   license

suspension was appropriate.    The referee noted that from early in

the OLR's investigation, Attorney Johansen showed a pattern of

failing to respond to the OLR's inquiries, eventually leading to

the suspension of Attorney Johansen's license to practice law due

to his non-cooperation.

     ¶43   The referee noted that at the sanction hearing, Attorney

Johansen testified he had sustained a back injury while in the

Marines and had developed an addiction to opioids, which he has

struggled with for 20 years.     The referee noted, however, that

Attorney Johansen produced no medical or military records and when
asked if he had ever applied for benefits due to a service related

disability, he said he had not done so but might explore doing so

in the future because his back problem was getting worse.

     ¶44   The referee noted that Attorney Johansen indicated that

on two occasions in the summer of 2019 he entered in-patient

treatment at the Betty Ford Clinic in Minnesota. Attorney Johansen

also said that he was not currently in any treatment for his

addiction and when asked if he had any thought about establishing
a treatment plan in the future he said, "I haven't thought about
                                 15
                                                                        No.    2018AP2416-D



it because it hasn't been an issue, but I suppose I had better

because it is sometimes a lifetime struggle, and I know I have

struggled with it for 20 years now."

     ¶45       The    referee    said    the       thrust     of   Attorney    Johansen's

defense    was       that,    even   though        he   has   struggled       with   opioid

addiction for 20 years, the referee should ignore that fact because

none of the 18 counts of misconduct to which he admitted involved

the purchase or use of illegal substances, nor was there a proven

nexus between the violations and his drug use.

     ¶46       The referee also noted that although a number of the

counts of misconduct involved violations of trust account rules,

it was not clear whether Attorney Johansen understood the trust

account rules, and he presented no evidence of attending any

educational programs regarding trust accounts.

     ¶47       The referee said while it may be there was no direct

connection between some of the counts in the amended complaint and

Attorney Johansen's drug use, Attorney Johansen does admit that

his lack of cooperation with the OLR's investigation, which is
itself a violation of supreme court rules, was related to his drug

abuse.     The referee said Attorney Johansen did not appear to

approach this case in a serious or professional manner; he failed

to respond to important communications; he missed deadlines; and

there was no indication he prepared for the sanctions hearing.

     ¶48       As    to    mitigating    factors,           the    referee    noted    that

Attorney Johansen has no prior disciplinary record, nor did there

appear    to    be     a     dishonest   or    selfish        motive    underlying      the
violations.          The referee said although chemical dependency is
                                              16
                                                                  No.   2018AP2416-D



listed as a possible mitigating factor under the American Bar

Association guidelines, not enough time has transpired to conclude

that Attorney Johansen has been successfully rehabilitated from

his drug dependency given that he left treatment early on two

occasions;      failed     to   provide    discharge     summaries;       failed   to

provide documentary evidence attesting to his present non-drug

use; and failed to involve himself in follow-up treatment.

     ¶49   The referee said that this case calls out for a showing

that Attorney Johansen is fit to be consulted by others, to

represent them and to otherwise act in matters of trust and

confidence,     and   to    aid    the    administration    of    justice,    which

requires him to go through a formal reinstatement proceeding.                      The

referee found this case somewhat similar to In re Disciplinary

Proceedings Against Danielson, 2006 WI 33, 290 Wis. 2d 12, 712
N.W.2d 671 and In re Disciplinary Proceedings Against Joset, 2008
WI 41, 309 Wis. 2d 5, 748 N.W.2d 778.                The referee noted both of

those   cases    involved       attorneys      who   abandoned    their    clients.

Neither had prior discipline and the law licenses of both were
suspended for six months.

     ¶50   The referee also recommended that Attorney Johansen be

ordered to pay restitution of $250 to Attorney Richard Gondik;

$1,500 to the Wisconsin Lawyers' Fund for Client Protection in the

J.J. matter; $2,000 to E.V.; and $900 to I.G.                    In addition, the

referee recommended that Attorney Johansen pay the full costs of

this proceeding.

     ¶51   We will affirm a referee's findings of fact unless they
are clearly erroneous.            Conclusions of law are reviewed de novo.
                                          17
                                                          No.   2018AP2416-D



See In re Disciplinary Proceedings Against Eisenberg, 2004 WI 14,

¶5, 269 Wis. 2d 43, 675 N.W.2d 747.            We may impose whatever

sanction we see fit, regardless of the referee's recommendation.

See In re Disciplinary Proceedings Against Widule, 2003 WI 34,

¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

      ¶52   As noted, Attorney Johansen stipulated to all of the

counts of misconduct.         There is no showing that any of the

referee's findings of fact, based on that stipulation, are clearly

erroneous.     Accordingly, we adopt them.      We also agree with the

referee's legal conclusions that Attorney Johansen violated all of

the Supreme Court Rules noted above.

      ¶53   Turning to the issue of the appropriate sanction, we

agree with the referee's conclusion that a six-month suspension is

appropriate.    Although no two cases are precisely the same, we do

find Joset and Danielson to be somewhat analogous.              As is our

normal practice, we find it appropriate to impose the full costs

of   this   proceeding   on   Attorney   Johansen.   We    also   find   it

appropriate to order Attorney Johansen to pay restitution in the
amounts sought by the OLR.

      ¶54   IT IS ORDERED that the license of Jesse J. Johansen to

practice law in Wisconsin is suspended for a period of six months,

effective the date of this order.

      ¶55   IT IS FURTHER ORDERED that within 60 days of the date of

this order, Jesse J. Johansen shall pay restitution as follows:

$250 to Attorney Richard Gondik; $1,500 to the Wisconsin Lawyers'

Fund for Client Protection in the J.J. matter; $2,000 to E.V.; and
$900 to I.G.
                                    18
                                                                No.   2018AP2416-D



     ¶56      IT IS FURTHER ORDERED that within 60 days of the date of

this order, Jesse J. Johansen shall pay to the Office of Lawyer

Regulation, the costs of this proceeding, which are $5,253.95 as

of December 23, 2019.

     ¶57      IT IS FURTHER ORDERED that restitution specified above

is to be completed prior to paying costs to the Office of Lawyer

Regulation.

     ¶58      IT IS FURTHER ORDERED, that to the extent that he has

not already done so, Jesse J. Johansen shall comply with the

provisions of SCR 22.26 regarding the duties of a person whose

license to practice law in Wisconsin has been suspended.

     ¶59      IT IS FURTHER ORDERED that the temporary suspension of

Jesse J. Johansen's license to practice law, entered on October 9,

2018, is hereby lifted.

     ¶60      IT IS FURTHER ORDERED that the administrative suspension

of Jesse J. Johansen's license to practice law in Wisconsin, due

to his failure to pay mandatory bar dues, for failure to file

Office of Lawyer Regulation trust account certification, and for
noncompliance with continuing legal education requirements, will

remain   in     effect    until    each    reason   for   the    administrative

suspension has been rectified pursuant to SCR 22.28(1).

     ¶61      IT   IS    FURTHER   ORDERED     that   compliance      with    all

conditions of this order is required for reinstatement.                       See

SCR 22.28(3).




                                          19
    No.   2018AP2416-D




1